IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

BULGARI, S.p.A.,
Case No. 18-cv-04376

Plaintiff,
Judge Edmond E. Chang

V.
Magistrate Judge Young B. Kim

ZHANG JIANYING, et al.,

Defendants.

 

 

SATISFACTION OF JUDGMENT

WHEREAS, a judgment was entered in the above action on September 5, 2018 [50], in
favor of Plaintiff Bulgari, S.p.A. (“Bulgari”) and against the Defendants Identified on Schedule
A in the amount of one hundred fifty thousand dollars ($150,000) per Defaulting Defendant, and
Bulgari acknowledges payment of an agreed upon damages amount, costs, and interest and
desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendants:

 

Defendant Name Line No.

 

 

 

 

lingbagxm Store 158

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced
Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

 
Dated this 3rd day of January 2019.

Respectfully submitted,
Warced Wt
“VY

Amy C. Zibgler

Justin R. Gaudio

Allyson M. Martin

Greer, Burns & Crain, Ltd.

300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606

312.360.0080 / 312.360.9315 (facsimile)
aziegler@gbc.law

jgaudio@gbc.law

amartin@gbc.law

Attorneys for Plaintiff Bulgari, S.p.A.

Subscribed and sworn to me by Allyson M. Martin, on this 3rd day of January, 2019.

Given under by hand and notarial seal.

OFFICIAL SEAL"
i J BUCCELLATO
__ Notary Public, State of Illinois

My Commission Expires 10/6/2020;

| iD. R-
i
y

Notary Public |
State of linet s

County of Cx e

 

 

 
